[Cite as Ducommun v. The Ohio Statehouse, 2011-Ohio-3152.]

                                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




SHARON S. DUCOMMUN

       Plaintiff

       v.

THE OHIO STATEHOUSE

       Defendant
       Case No. 2011-03111

Judge Clark B. Weaver Sr.

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




       {¶ 1} On March 14, 2011, defendant filed a motion for summary judgment
pursuant to Civ.R. 56. Plaintiff has not filed a response. The motion is now before the
court for a non-oral hearing.
       {¶ 2} Civ.R. 56(C) states, in part, as follows:
       {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
    Case No. 2011-03111                                -2-                                          ENTRY

    Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
    United, Inc. (1977), 50 Ohio St.2d 317.
            {¶ 4} According to her complaint, on December 23, 2008, plaintiff sustained
    personal injury when she tripped and fell on uneven granite steps located on the north
    side of the Ohio Statehouse. In its motion, defendant asserts that plaintiff’s claim is
    barred by the applicable statute of limitations.
            {¶ 5} R.C. 2743.16(A) provides in relevant part:
            {¶ 6} “[C]ivil actions against the state permitted by sections 2743.01 to 2743.20
    of the Revised Code shall be commenced no later than two years after the date of
    accrual of the cause of action or within any shorter period that is applicable to similar
    suits between private parties.”
            {¶ 7} Attached to defendant’s motion are certified copies of both plaintiff’s initial
    complaint that was filed in Case No. 2009-03843, and the entry of dismissal of that
    complaint. (Defendant’s Exhibits A and B, respectively.) Plaintiff’s initial complaint was
    filed on April 6, 2009, and was dismissed without prejudice on January 20, 2010.
    Pursuant to R.C. 2305.19,1 plaintiff had until January 20, 2011, to commence a new
    action. However, plaintiff did not file her complaint in the instant case until February 28,
    2011. Therefore, construing the facts most strongly in plaintiff’s favor, the court finds
    that there is no genuine issue as to any material fact and that defendant is entitled to
    summary judgment as a matter of law. Defendant’s motion for summary judgment is
    GRANTED and judgment is rendered in favor of defendant. Court costs are assessed
    against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
    date of entry upon the journal.



1
R.C. 2305.19(A) states, in relevant part:
            “In any action that is commenced or attempted to be commenced, if in due time a judgment for
    the plaintiff is reversed or if the plaintiff fails otherwise than upon the merits, the plaintiff * * * may
    commence a new action within one year after the date of the reversal of the judgment or the plaintiff’s
Case No. 2011-03111                                          -3-                                   ENTRY


                                                            _____________________________________
                                                            CLARK B. WEAVER SR.
                                                            Judge

cc:


Amy S. Brown                                                  Sharon S. Ducommun
Velda K. Hofacker                                             6174 South Jackson Street
Assistant Attorneys General                                   Centennnial, Colorado 80121
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130
HTS/cmd/Filed June 7, 2011/To S.C. reporter June 22, 2011




failure otherwise than upon the merits or within the period of the original applicable statute of limitations,
whichever occurs later.”